Citation Nr: 9928322	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to a compensable evaluation for post-
operative internal derangement of the left ankle with tendon 
repair, prior to June 18, 1996.  

4.  Entitlement to an evaluation in excess of 20 percent for 
post-operative internal derangement of the left ankle with 
tendon repair, since January 1, 1997.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel

 
INTRODUCTION

The veteran had active service from November 1979 to August 
1982.  

This appeal originated with a rating decision dated in March 
1996, in which the Regional Office (RO) granted service 
connection for status post left ankle fracture and assigned a 
noncompensable evaluation for that disability, effective 
January 2, 1996.  The RO also denied service connection for 
left shoulder and low back conditions at that time.  In a 
Department of Veterans Affairs (VA) Form 21-4138 (Statement 
in Support of Claim) received in August 1996, the veteran 
indicated that he disagreed with the rating assigned for his 
left ankle disability and the effective date of the award of 
service connection for that disability.  In an October 1996 
rating decision, the RO granted a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 for the left ankle 
disability, effective from June 18, 1996, through September 
30, 1996.  In November 1996, the veteran submitted a notice 
of disagreement with the RO's denial of his claims regarding 
his back and left shoulder.  He also requested an extension 
of the 100 percent rating assigned under 38 C.F.R. § 4.30.  
In December 1996, the RO assigned a 10 percent scheduler 
evaluation for post-operative internal derangement of the 
left ankle with tendon repair, effective December 1, 1996, 
and extended the 100 percent temporary total raring for the 
left ankle disability through November 1996.  

In December 1997, a RO hearing officer granted an additional 
month of entitlement to the temporary total rating.  
According to that decision, a 100 percent rating under 
38 C.F.R. § 4.30 was assigned effective June 18, 1996.  The 
hearing officer also granted a 20 scheduler evaluation, 
effective January 1, 1997.  As the veteran perfected appeals 
of the issues regarding service connection for a left 
shoulder disorder, a low back disorder and evaluation of his 
left ankle disability and in light of the RO hearing 
officer's decision, the Board finds that the issues currently 
on appeal are those listed on the previous page.  

Review of the record also discloses that the veteran filed a 
claim for entitlement to service connection for a right knee 
disorder in January 1998.  Additionally, in February 1998, 
the veteran indicated that he was seeking a continuation of 
the temporary 100 percent rating for his left ankle 
disability until he had completed vocational training.  That 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has a disability of the 
low back which is causally related to service or to any 
incident or event therein.  

2.  Service medical records show that the veteran injured his 
left shoulder in service; and, after discussing the veteran's 
history of an inservice injury to the left shoulder, a VA 
examiner diagnosed post-traumatic tendonitis of the left 
shoulder.  

3.  All relevant information necessary for an equitable 
disposition of the remaining claims has been developed.   

4.  Prior to June 18, 1996, there was deformity and 
instability of the left ankle.  

5.  The veteran's post-operative internal derangement of the 
left ankle with tendon repair is not productive of any 
ascertainable ankylosis.  

6.  A scar on the veteran's left ankle is tender on objective 
demonstration. 




CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran's claim for entitlement to service connection 
for a left shoulder disorder is well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The criteria for a 10 percent evaluation for the 
veteran's left ankle disability, prior to June 18, 1996, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Code 5273 (1998).

4.  The criteria for an evaluation in excess of 20 percent 
for post-operative internal derangement of the left ankle 
with tendon repair are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5270-5274 (1998).

5.  The criteria for a 10 percent evaluation for a scar on 
the left ankle are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.2, 4.7, Part 4, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the VA benefit system requires more than just an allegation.  
The veteran must submit supporting evidence that is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The service medical records show that the veteran complained 
of low back pain for two days in July 1981.  He reported that 
he had fallen approximately one and a half weeks earlier and 
also complained of laceration to the lower leg.  The 
assessment was post-traumatic injury - small laceration of 
the right leg.  The report of the veteran's separation 
medical examination performed in August 1982 shows that 
clinical evaluation of the spine was normal.  

The veteran filed a claim for entitlement to service 
connection for a left shoulder and lower back disorders in 
June 1989, almost seven years after service.  The Board notes 
that those claims were denied because the veteran failed to 
report for a scheduled VA examination.  Significantly, in the 
veteran's June 1989 claim, a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), he reported no 
treatment when asked to report any treatment for the claimed 
disorders since service.  Additionally, when the veteran 
filed the claims currently on appeal in a VA Form 21-526 
received in January 1996, he did not report any post-service 
treatment for low back complaints when asked to report such 
treatment.  

While complaints involving the back were treated in service, 
there is no medical evidence pertaining to the back for many 
years after service.  Moreover, the veteran has submitted no 
competent evidence tending to show that he currently has a 
disability of the low back as a result of an injury sustained 
in service or etiologically related to complaints in service.  

Additionally, the veteran was afforded a VA examination of 
the joints in February 1996.  While he related a history of a 
left shoulder injury, the veteran did not report having 
sustained any injury to his back.  However, he complained of 
lower back pain all of the time.  The examiner indicated that 
there was limited motion of the lower back.  The diagnostic 
impression was lower back sprain/strain syndrome.  However, 
that examiner did not relate the diagnosis regarding the low 
back to service.  

The veteran underwent another VA examination in July 1998.  
According to that examination report, X-rays of the spine in 
June 1998 were normal.  The examiner reported that there was 
no significant pathology noted in relation to the lumbosacral 
spine.  The examiner added that there was unclear etiology of 
the veteran's pain symptoms related to his complaints 
involving the joints, other than the left ankle, but the 
examiner did not feel that those complaints were related to 
the left ankle.  Therefore, the Board finds that the claim 
for entitlement to service connection for a low back disorder 
is not well-grounded.

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim, to include 
affording the veteran another VA examination or obtaining a 
medical opinion.  38 U.S.C.A. § 5107.  Further, if the 
veteran does not submit a well-grounded claim, the appeal of 
the claim must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. 
App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for the disability at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing a well-
grounded claim for entitlement to service connection for a 
low back disorder.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Additionally, the 
Board notes that the RO's failure to find the claim for 
entitlement to service connection for a low back disorder not 
well-grounded constitutes harmless error.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

With regard to the claim for entitlement to service 
connection for a left shoulder, the service medical records 
also show that the veteran complained of left shoulder pain 
of two to three weeks duration in October 1980.  He related 
that he injured his left shoulder when catching himself as he 
was falling from a bridge.  The assessment was muscle strain 
of the left shoulder.  Later that same day, he was seen by 
the physical therapy section; and the assessment was that the 
evaluation was essentially unremarkable with symptoms 
probably secondary to residuals of a strain.  The next day, 
he was seen in the orthopedic section, and the assessment was 
resolving muscle strain of the left shoulder with normal 
physical examination.  The report of the veteran's separation 
medical examination performed in August 1982 shows that 
clinical evaluation of the upper extremities and other 
musculoskeletal areas was normal.  

At the February 1996 VA examination, he reported having 
injured his left shoulder.  The examiner indicated that there 
was reduced range of motion of the left shoulder.  While the 
VA examiner in July 1998 reported that there was no 
significant pathology noted in relation to the left shoulder, 
the diagnostic impression at the February 1996 VA examination 
was post-traumatic tendonitis of the left shoulder.  

In light of the history of a left shoulder injury in service 
medical records and the fact that post-traumatic tendonitis 
of the left shoulder was diagnosed after the veteran related 
the history of the inservice injury at that examination, the 
Board finds that the veteran's claim for entitlement to 
service connection for a left shoulder disorder is well-
grounded within the meaning of 38 U.S.C.A. § 5107; Caluza, 7 
Vet. App. 498.  

Additionally, as the veteran has submitted a well-grounded 
claim for entitlement to service connection for a left 
shoulder disorder, the VA has a duty to assist in developing 
that claim.  For the reasons discussed below, the issue is 
being remanded in order to comply with that duty to assist.  


II.  Evaluation of the Left Ankle Disability

The Board also finds that the veteran's claims regarding 
evaluation of his left ankle disability are well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its duty to assist in developing the 
facts pertinent to said claims.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the RO has assigned a noncompensable 
evaluation for post-operative internal derangement of the 
left ankle with tendon repair, effective January 2, 1996, and 
a 20 percent evaluation for that disability, effective 
January 1, 1997, under the VA Schedule of Rating 
Disabilities.  38 C.F.R. Part 4.  From June 18, 1996, when 
the veteran underwent a surgical procedure on his left ankle, 
until January 1, 1997, the veteran was receiving a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 (1998).  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999)  As discussed above, the RO, in this case, has 
assigned separate staged ratings for the veteran's left ankle 
disability.  Additionally, the Board finds that the veteran 
was not prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in March 1996 and subsequent rating 
decisions, the RO addressed all of the evidence of record.  

The veteran's left ankle disability is evaluated under the 
provisions of Diagnostic Code 5271 for limitation of motion.  
Moderate limitation of motion of the ankle warrants a 10 
percent evaluation; and marked limitation of motion of that 
joint warrants a 20 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5271.  The criteria for an evaluation in 
excess of 20 percent for a disability of the ankle includes 
ankylosis.  38 C.F.R. Part 4, Diagnostic Code 5270.  

The evidence pertinent to the issue of entitlement to a 
compensable evaluation for the veteran's left ankle 
disability, prior to June 18, 1996, includes the report of 
the VA examination in February 1996.  According to that 
report, the veteran complained of difficulty carrying extra 
weight and prolonged walking.  While there was crepitus on 
motion, indicating possible early degeneration of the joint, 
range of motion was full. 

VA outpatient treatment records dated prior to June 18, 1996, 
show that the veteran had barely full range of motion, no 
tenderness and no loss of sensation in January 1996.  A VA 
outpatient treatment record dated in March 1996 includes an 
assessment of lateral ankle instability.  According to a June 
1996 VA outpatient treatment record from the orthopedic 
clinic, the veteran had chronic left ankle instability which 
was unresponsive to physical therapy.  That record shows that 
stress X-rays revealed 20 degrees of tilt with 3 degrees tilt 
of the opposite side.  It was also noted that a private 
physician had agreed with a VA doctor's plan to perform a 
surgical procedure on the lateral ankle ligaments.  

Thus, the evidence of record prior to June 18, 1996, was 
against finding that the  criteria for a compensable 
evaluation under Diagnostic Code 5271 were met.  However, the 
February 1996 VA examination of the left ankle also revealed 
mild deformity of the lateral malleolus, likely from malunion 
of the fracture site.  The Board notes that malunion of the 
ankle is evaluated under Diagnostic Code 5273.  Under that 
Diagnostic Code, a 10 percent evaluation is warranted for 
moderate deformity and a 20 percent evaluation is warranted 
for marked deformity.  38 C.F.R. Part 4.  As there is 
probative evidence of deformity of the left ankle prior to 
June 18, 1996, and, in light of the veteran's having 
instability of that ankle, the Board finds that a 10 percent 
evaluation is warranted for the left ankle disability prior 
to June 18, 1996.  However, the examiner described the ankle 
deformity as mild, and the Board finds that the criteria for 
a 20 percent evaluation under Diagnostic Code 5273 were not 
met prior to June 18, 1996.  

The evidence dated after January 1, 1997, includes the 
reports of a VA examination of the joints and a VA 
examination of the feet both dated in July 1998.  The joints 
examination revealed a scar over the left malleolus which was 
tender to deep palpation.  Range of motion of the left ankle 
was normal with approximately 25 degrees of inversion and 
eversion, 25 degrees of plantar flexion and 20 degrees of 
dorsiflexion.  There was no crepitus, effusion or edema 
suggestive of an inflammatory process.  The examination of 
the feet revealed neurological, deep tendon reflexes and 
muscle tone were intact.  There was positive joint line 
tenderness overlying the anterior talofibula ligament and 
evidence of diminished peroneal strength against forced 
resistance.  The examiner related that there was significant 
lateral instability with loss of anterior talofibula ligament 
and reported that the surgical attempt at ligament repair had 
failed to tighten the anterior draw sign and frequent ankle 
instability with sprains.  

As noted above, the criteria for an evaluation in excess of 
20 percent for a disability of the ankle includes ankylosis.  
The preponderance of the evidence is against finding that the 
veteran's service-connected left ankle disability is 
productive of ankylosis.  The Board also finds that the 
evidence is against finding that such disability is 
productive of the degree of functional impairment which would 
warrant a higher rating.  The July 1998 VA examiner reported 
that the veteran was seen ambulating to and from the 
examining room with totally normal ambulation without any 
evidence of limp or favoring one leg over the other and that 
the veteran was able to get on and off the examining table 
and ambulate with normal speed and rapidity without any 
evidence of guarding.

Additionally, preliminary review of the record does not 
reveal that the RO expressly considered referral of the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Also, when after consideration of all evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  However, for the reasons discussed 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claims for entitlement to an 
evaluation in excess of 10 percent for his left ankle 
disability, prior to June 18, 1996, and entitlement to an 
evaluation in excess of 20 percent for post-operative 
internal derangement of the left ankle with tendon repair, 
since January 1, 1997.  

The Board also notes that a 10 percent evaluation is 
warranted for a scar which is tender and painful on objective 
demonstration under Diagnostic Code 7804.  38 C.F.R. Part 4.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  As discussed 
above, the July 1998 VA examination revealed that the 
veteran's left ankle scar was tender to deep palpation.  
Thus, the criteria for a separate 10 percent rating under 
Diagnostic Code 7804 are met.  


ORDER

The appeal of the claim for entitlement to service connection 
for a low back disorder is denied.  

The claim for entitlement to service connection for a left 
shoulder disorder is well-grounded.  

A 10 percent evaluation for the veteran's left ankle 
disability, prior to June 18, 1996, is granted, subject to 
the provisions governing the award of monetary benefits.  

An evaluation in excess of 20 percent for post-operative 
internal derangement of the left ankle with tendon repair, 
since January 1, 1998, is denied.  

A 10 percent evaluation for left ankle scar is granted, 
subject to the provisions governing the award of monetary 
benefits.  



	(CONTINUED ON NEXT PAGE)
REMAND

As noted above, in March 1996, the RO granted service 
connection for status post left ankle fracture, effective 
January 2, 1996, and, in a VA Form 21-4138 received in August 
1996, the veteran indicated that he disagreed with the 
effective date of the award of service connection for that 
disability.  However, a statement of the case regarding that 
matter has not been issued.  

With regard to the issue of entitlement to service connection 
for a left shoulder disability, in his June 1989 claim for 
entitlement to service connection for a left shoulder, the 
veteran reported no treatment when asked to report any 
treatment for a left shoulder disorder; nor did he report any 
such treatment in his January 1996 claim for that benefit.  
However, at the RO hearing in June 1997, the veteran 
testified that he received treatment for that disability 
beginning in 1990.  In accordance with the duty to assist, 
the RO should attempt to obtain copies of all post-service 
records of treatment for left shoulder complaints.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  Therefore, the 
case is REMANDED to the RO for the following action: 

1.  The RO should issue a statement of the 
case regarding the issue of entitlement to 
an effective date prior to January 2, 
1996, for the award of service connection 
for a left ankle disability.  If a timely 
substantive appeal is received, that issue 
should be returned to the Board for 
appellate review.  

2.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers who 
have treated him for left shoulder 
complaints since service.  After securing 
any necessary release, the RO should 
obtain records of any treatment 
identified by the veteran.  

3.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 1990 
to the present from the medical facilities 
in Philadelphia, Pennsylvania and Tampa, 
Florida.  

4. After the development requested above 
has been completed to the extent possible, 
the RO should again review the issue of 
entitlement to service connection for a 
left shoulder disorder in light of the 
additional evidence.  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence. 


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of the 
issues being remanded.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

